Order entered August 23, 2021




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00701-CR

                    DAYLON EUGENE REASON, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. F19-76822-I

                                         ORDER

      Before the Court is the August 18, 2021 motion of Niles Illich to substitute

as counsel for appellant. We GRANT the motion.

      We DIRECT the Clerk to REMOVE Sara Saget and SUBSTITUTE Niles

Illich as counsel for appellant. All future correspondence shall be sent to Mr. Illich

at the address on file with the Court.

      The record is due October 5, 2021.
      We DIRECT the Clerk to send copies of this order to the Honorable Nancy

Kennedy, Presiding Judge, Criminal District Court No. 2; Mary Snider, official

court reporter, Criminal District Court No. 2; Felicia Pitre, Dallas County District

Clerk; Sara Saget; Niles Illich; and the Dallas County District Attorney’s Office.




                                             /s/    ERIN A. NOWELL
                                                    JUSTICE